      Case 2:19-cv-00347-JTR    ECF No. 19   filed 12/31/20   PageID.2035 Page 1 of 11




 1
 2
 3
                                                                             FILED IN THE
 4                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 5
                                                                   Dec 31, 2020
 6                                                                      SEAN F. MCAVOY, CLERK

 7                         UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
10   KENNETH T.,                                    No. 2:19-CV-00347-JTR
11
                  Plaintiff,
12
13                       v.                         ORDER GRANTING
                                                    DEFENDANT’S MOTION FOR
14   ANDREW SAUL,                                   SUMMARY JUDGMENT
15   COMMISSIONER OF SOCIAL
     SECURITY,
16
17                Defendant.
18
           BEFORE THE COURT are cross-motions for summary judgment. ECF
19
     Nos. 13, 17. Attorney Dana Madsen represents Kenneth T. (Plaintiff); Special
20
     Assistant United States Attorney Jeffrey McClain represents the Commissioner of
21
     Social Security (Defendant). The parties have consented to proceed before a
22
     magistrate judge. ECF No. 6. After reviewing the administrative record and briefs
23
     filed by the parties, the Court GRANTS Defendant’s Motion for Summary
24
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
25
                                     JURISDICTION
26
           Plaintiff filed applications for Supplemental Security Income (SSI) and
27
     Disability Insurance Benefits (DIB) on August 1, 2011, alleging disability since
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 2:19-cv-00347-JTR         ECF No. 19    filed 12/31/20   PageID.2036 Page 2 of 11




 1   February 1, 20101, due to back problems, shoulder problems, panic attacks,
 2   anxiety, degenerative bone disease, arthritis, inability to do any lifting, high stroke
 3   risk, and diabetes. Tr. 105. The applications were denied initially and upon
 4   reconsideration. Tr. 163-66, 172-73. Administrative Law Judge (ALJ) Lori Freund
 5   held a hearing on February 27, 2013, Tr. 51-84, and issued an unfavorable decision
 6   on May 3, 2013. Tr. 20-38. The Appeals Council denied review on June 17, 2014.
 7   Tr. 1-5. Plaintiff filed an action for judicial review on August 6, 2014. Tr. 732-33.
 8   This Court remanded the claim for further proceedings on September 1, 2015. Tr.
 9   739-63.
10           ALJ Freund held three remand hearings, on July 27, 2016, October 4, 2017,
11   and April 11, 2018, and heard testimony from medical experts Marian Martin and
12   Allan Duby. Tr. 576-697. The ALJ issued a partially favorable decision on May
13   17, 2018. Tr. 516-39. The Appeals Council denied review on September 6, 2019.
14   Tr. 466-69. Plaintiff filed the present action for judicial review on October 16,
15   2019. ECF No. 1.
16                                   STATEMENT OF FACTS
17           The facts of the case are set forth in the administrative hearing transcripts,
18   the ALJ’s decision, and the briefs of the parties. They are only briefly summarized
19   here.
20           Plaintiff was 48 years old as of the alleged onset date. Tr. 105. He attended
21   special education classes until he quit school in the ninth grade. Tr. 267, 384.
22   Plaintiff attempted to obtain his GED but was unable to complete the classes. Tr.
23   384. His work history consisted primarily of long-haul truck driving, until he rolled
24   a semi-truck in 2010, resulting in spinal injuries and the loss of his commercial
25   driver’s license. Tr. 266, 384, 1575.
26
27           1
                 Plaintiff later amended his alleged onset date to April 9, 2011, the day after
28   a prior unfavorable decision. Tr. 57.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 2:19-cv-00347-JTR      ECF No. 19    filed 12/31/20   PageID.2037 Page 3 of 11




 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
25   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
26   four, the burden of proof rests upon the claimant to establish a prima facie case of
27   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
28   met once a claimant establishes that a physical or mental impairment prevents the


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
      Case 2:19-cv-00347-JTR     ECF No. 19    filed 12/31/20   PageID.2038 Page 4 of 11




 1   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
 2   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 3   to step five, and the burden shifts to the Commissioner to show (1) the claimant
 4   can make an adjustment to other work; and (2) the claimant can perform specific
 5   jobs that exist in the national economy. Batson v. Comm’r of Soc. Sec. Admin., 359
 6   F.3d 1190, 1193-94 (9th Cir. 2004). If a claimant cannot make an adjustment to
 7   other work in the national economy, the claimant will be found disabled. 20 C.F.R.
 8   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 9                            ADMINISTRATIVE FINDINGS
10         On May 17, 2018, the ALJ issued a decision finding Plaintiff was not
11   disabled prior to December 26, 2017, but became disabled on that date.
12         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
13   activity since the amended alleged onset date. Tr. 519.
14         At step two, the ALJ determined Plaintiff had the following severe
15   impairments: bilateral osteoarthritis of the acromioclavicular joints, status post
16   surgery; bilateral carpal tunnel syndrome, status post release; left-sided ulnar
17   neuropathy; mild hearing loss; degenerative disc disease – cervical spine;
18   degenerative disc disease – lumbar spine, status post fusion; gastroesophageal
19   reflux disease with Barrett’s esophagus and hiatal hernia; chronic obstructive
20   pulmonary disease; borderline intellectual functioning; unspecified depressive
21   disorder; generalized anxiety disorder; somatic symptom disorder; and alcohol and
22   cannabis use disorders. Tr. 519-20.
23         At step three, the ALJ found Plaintiff did not have an impairment or
24   combination of impairments that met or medically equaled the severity of one of
25   the listed impairments. Tr. 520-24.
26         The ALJ assessed Plaintiff’s residual functional capacity and determined he
27   could perform work at a light exertional level with the following limitations:
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
      Case 2:19-cv-00347-JTR      ECF No. 19    filed 12/31/20   PageID.2039 Page 5 of 11




 1         he could sit for up to two hours at a time and six hours total in an eight-
           hour day; he could stand and/or walk up to one hour at a time and four
 2         hours total; he could occasionally push or pull bilaterally; he could
 3         occasionally reach overhead bilaterally but could frequently reach in all
           other directions; he would need to avoid climbing ladders, ropes, or
 4         scaffolds, but he could occasionally balance, stoop, kneel, crouch,
 5         crawl, and climb ramps or stairs; he should avoid concentrated exposure
           to extreme cold, excessive vibration, airborne irritants/particulates,
 6
           hazards, and moving machinery; he should avoid all unprotected
 7         heights; he could perform simple and repetitive tasks that do not involve
 8         fast-paced, time-production work; and he would work best away from
           the public but could have occasional interaction with co-workers and
 9         supervisors, as long as he was not required to perform tandem tasks.
10
     Tr. 524-25.
11
           At step four, the ALJ found Plaintiff was unable to perform his past relevant
12
     work as a tractor-trailer truck driver. Tr. 536.
13
           At step five, the ALJ determined that, prior to the established onset date,
14
     considering Plaintiff’s age, education, work experience and residual functional
15
     capacity, there were jobs that existed in significant numbers in the national
16
     economy that he was capable of performing, specifically identifying the
17
     representative occupations of courier, house sitter, and office helper. Tr. 536-37.
18
           Applying the Medical-Vocational Guidelines, the ALJ found Plaintiff
19
     changed age categories on December 26, 2017, and thus became disabled on that
20
     date according to Rule 202.02. Tr. 537.
21
           The ALJ concluded Plaintiff was not disabled prior to December 26, 2017,
22
     but became disabled on that date. Tr. 538.
23
                                            ISSUES
24
           The question presented is whether substantial evidence supports the ALJ’s
25
     decision denying benefits and, if so, whether that decision is based on proper legal
26
     standards.
27
           Plaintiff contends the ALJ erred by (1) failing to follow the 2015 remand
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
      Case 2:19-cv-00347-JTR      ECF No. 19    filed 12/31/20   PageID.2040 Page 6 of 11




 1   order; (2) improperly discrediting Plaintiff’s symptom claims; and (3) failing to
 2   properly consider and weigh the opinion evidence.2
 3                                       DISCUSSION
 4   1.    Evaluation of medical opinions
 5         Plaintiff argues the ALJ failed to follow the remand order from this Court
 6   and improperly considered and weighed the medical opinions from Dr. Pollack,
 7   Dr. Higgins, Mr. Jeter, and Ms. Merritt. ECF No. 13 at 17-20.
 8         A. The remand order
 9         The 2015 order from this Court found the ALJ erred in failing to address the
10   opinion from Angela Merritt, Plaintiff’s vocational rehabilitation counselor, and
11   gave some insufficient reasons for rejecting the opinions from Dr. Pollack and Mr.
12   Jeter. Tr. 754-58. On remand, the ALJ was directed to reevaluate the medical
13   evidence, including those opinions. Tr. 759-60.
14         Plaintiff argues the ALJ failed to comply with the remand order when she
15   evaluated the various opinions. ECF No. 13 at 17-19. However, Plaintiff has not
16   identified any specific aspect of the order the ALJ failed to follow. The order from
17   this Court directed the ALJ to reassess the opinions but did not direct the ALJ to
18   accept any of the opinions outright. The ALJ discussed each of the opinions and
19   acknowledged and retracted the prior analysis that was deemed insufficient by this
20
21         2
               Though Plaintiff lists the ALJ’s assessment of his subjective statements in
22   his assignments of error, he has failed to offer any legal arguments in support of
23   this position and did not brief the issue with any specificity. ECF No. 13 at 20. The
24   Ninth Circuit has made clear that the court will not “manufacture arguments for an
25   appellant” and therefore will not consider claims that were not actually argued in
26   appellant’s opening brief. Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977
27   (9th Cir. 1994). Because Plaintiff failed to provide adequate briefing, the Court
28   declines to consider this issue.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 2:19-cv-00347-JTR     ECF No. 19      filed 12/31/20   PageID.2041 Page 7 of 11




 1   Court. Tr. 521-24, 527-28, 534.
 2         To the extent Plaintiff implies the ALJ failed to offer sufficient reasons for
 3   rejecting portions of the medical opinions, each source will be discussed in turn.
 4         B. Dr. Pollack and Dr. Higgins
 5         When a treating or examining physician’s opinion is contradicted by another
 6   physician, the ALJ is required to provide “specific and legitimate reasons,” based
 7   on substantial evidence, to reject the opinion. Andrews v. Shalala, 53 F.3d 1035,
 8   1041 (9th Cir. 1995); Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The
 9   specific and legitimate standard can be met by the ALJ setting out a detailed and
10   thorough summary of the facts and conflicting clinical evidence, stating their
11   interpretation thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747,
12   751 (9th Cir. 1989). The ALJ is required to do more than offer her conclusions, she
13   “must set forth her interpretations and explain why they, rather than the doctors’,
14   are correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988). Dr. Pollack
15   and Dr. Higgins’ opinions are contradicted by the state agency doctors and the
16   medical expert who testified at the remand hearings. Compare Tr. 456-65 with Tr.
17   114-15, 142-44, 591-602, 650-59.
18         In February 2013, Dr. Pollack conducted a consultative psychological
19   evaluation. Tr. 456-65. He diagnosed Plaintiff with polysubstance abuse in
20   remission, major depressive disorder, and a pain disorder associated with both
21   psychological factors and general medical condition. Tr. 460. He opined Plaintiff
22   was markedly impaired in his ability to perform within a schedule, maintain
23   regular attendance, be punctual within customary tolerances, and complete a
24   normal workweek without interruptions from psychologically-based symptoms and
25   perform at a consistent pace without an unreasonable number and length of rest
26   periods. Tr. 462-63. He assessed a number of other moderate limitations in work-
27   related areas of functioning. Tr. 462-65.
28         Plaintiff attended another consultative exam with Dr. Higgins in 2016. 1458-


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
      Case 2:19-cv-00347-JTR     ECF No. 19    filed 12/31/20   PageID.2042 Page 8 of 11




 1   65. Dr. Higgins diagnosed Plaintiff with generalized anxiety disorder, major
 2   depressive disorder, and borderline intellectual functioning. Tr. 1461. She opined
 3   he was limited to simple instructions and judgments, did not have the ability to
 4   interact appropriately with the public, and was unable to respond appropriately to
 5   typical work situations or to changes in a routine work setting. Tr. 1461-62.
 6         In the 2013 unfavorable decision, the ALJ offered a number of reasons for
 7   assigning little weight to Dr. Pollack’s opinion, two of which were deemed invalid
 8   by this Court. Tr. 754-56. On remand, the ALJ retracted the reasoning that was
 9   deemed insufficient, and gave Dr. Pollack’s opinion partial weight, noting it was
10   partially consistent with other evidence in the record, but finding Dr. Pollock’s
11   opinions regarding concentration to be inconsistent with his exam findings and
12   inconsistent with Dr. Higgins and Dr. Martin’s opinions. Tr. 521-24. The ALJ also
13   noted that the record indicated Plaintiff’s mental condition stabilized after this
14   exam. Tr. 534.
15         The ALJ gave Dr. Higgins’ opinion great weight excepting the portion
16   regarding Plaintiff’s inability to respond appropriately to work situations and
17   changes, noting that the opinion was somewhat equivocal and poorly explained,
18   and inconsistent with other opinions in the record. Tr. 523-24, 535.
19         Plaintiff argues the ALJ did not give clear and convincing reasons for
20   discounting the findings of Dr. Pollack and Dr. Higgins, arguing that the ALJ
21   should not have given greater weight to Dr. Martin because all of the evidence
22   indicated Plaintiff was not able to work. ECF No. 13 at 18.
23         The Court finds no error in the ALJ’s analysis. An ALJ may reasonably
24   consider the supportability and consistency of an opinion. 20 C.F.R. §§
25   404.1527(c), 416.927(c) (“The better an explanation a source provides for a
26   medical opinion, the more weight we will give that medical opinion. . . . Generally,
27   the more consistent a medical opinion is with the record as a whole, the more
28   weight we will give to that medical opinion.”). The ALJ reasonably discussed the


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
      Case 2:19-cv-00347-JTR      ECF No. 19    filed 12/31/20   PageID.2043 Page 9 of 11




 1   medical record and found various portions of the opinions to be unsupported or
 2   inadequately explained. Plaintiff has not offered any explanation as to how the
 3   ALJ’s evaluation of the record was incorrect or why she erred in relying on the
 4   testimony of the medical expert. Plaintiff fails to address any of the ALJ’s
 5   rationale, and simply offers an alternative interpretation of the evidence and urges
 6   a re-weighing of the opinions. The Court finds the ALJ offered specific and
 7   legitimate reasons for discounting portions of these two consultative exams.
 8         C. Mr. Jeter and Ms. Merritt
 9         An ALJ may discount the opinion of an “other source,” such as a physical
10   therapist, if they provide “reasons germane to each witness for doing so.” Molina
11   v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); Dodrill v. Shalala, 12 F.3d 915,
12   918-19 (9th Cir. 1993).
13         In August 2011, Plaintiff had a functional capacity assessment with Mr.
14   Jeter, a physical therapist. Tr. 329-33. Mr. Jeter opined Plaintiff was only capable
15   of sedentary work at the time, required standing/walking breaks on a regular basis,
16   and had a very limited ability to lift or carry items. Tr. 329.
17         At the end of 2011, Plaintiff completed a 30-day community-based
18   assessment through vocational rehabilitation, where he worked part-time with
19   Goodwill Industries. Tr. 297-302. His vocational counselor, Angela Merritt,
20   completed an outcome report at the conclusion of the placement, and noted that
21   Plaintiff’s physical barriers and attendance issues rendered him unemployable in
22   the community at that time. She noted he struggled with stamina and endurance
23   and needed additional rest periods and a sit/stand work-station. Id.
24         In the 2013 unfavorable decision, the ALJ failed to discuss Ms. Merritt’s
25   opinion and gave insufficient reasons for disregarding Mr. Jeter’s opinion. Tr. 757-
26   58. On remand, the ALJ gave little weight to Mr. Jeter’s opinion, noting it was a
27   one-time examining opinion, appeared based on observations that were not noted
28   elsewhere in the record, was unsupported by other evidence, and was inconsistent


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
     Case 2:19-cv-00347-JTR     ECF No. 19     filed 12/31/20   PageID.2044 Page 10 of 11




 1   with other acceptable source opinions. Tr. 527. The ALJ also assigned little weight
 2   to Ms. Merritt’s opinion, noting she was not a medical source and based her
 3   opinion on her observations of Plaintiff, and found her opinion inconsistent with
 4   objective medical findings and Plaintiff’s activities. Tr. 528.
 5         Plaintiff argues these opinions and the weight of the evidence support a
 6   finding that Plaintiff was limited to no more than sedentary work, requiring a
 7   finding of disability as of age 50 under the Medical Vocational Guidelines. ECF
 8   No. 13 at 18-19. Plaintiff has not advanced any argument regarding the specific
 9   reasons offered by the ALJ for assigning little weight to these opinions.
10         The Court finds the ALJ offered germane reasons for disregarding both
11   opinions. The consistency of a medical opinion with the record as a whole is a
12   germane factor for an ALJ to consider in evaluating the weight due to an “other
13   source.” 20 C.F.R. §§ 416.927(c)(2)(4), 416.927(f). An ALJ may also discount
14   third-party evidence that is similar to the claimant’s reports for the same reasons as
15   she discounts the claimant. Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012).
16   The ALJ reasonably discussed the record and the conflicting opinions and
17   objective records in assigning little weight to Mr. Jeter and Ms. Merritt. Therefore,
18   the ALJ’s decision is supported by substantial evidence.
19                                     CONCLUSION
20         Accordingly, IT IS ORDERED:
21         1.     Defendant’s Motion for Summary Judgment, ECF No. 17, is
22   GRANTED.
23         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED
24         The District Court Executive is directed to file this Order and provide a copy
25   ///
26   ///
27   ///
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
     Case 2:19-cv-00347-JTR   ECF No. 19    filed 12/31/20   PageID.2045 Page 11 of 11




 1   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 2   and the file shall be CLOSED.
 3        IT IS SO ORDERED.
 4               DATED December 31, 2020.
 5
                           _____________________________________
 6
                                       JOHN T. RODGERS
 7                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
